Case 7:20-cv-09544-VB Document 7 Filed 11/13/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee ee ee ewe ee —— eee x

BENJAMIN DEITSCH, ; Ll-jo on
Plaintiff, ; FET 13- 2a.

 

v. ; ORDER

EXPERIAN INFORMATION SOLUTIONS, | : 20 CV 9544 (VB)
INC; and MERCEDES-BENZ FINANCIAL :
SERVICES USA, LLC,

Defendants. :
- -- --- x

 

Under Rule 18 of the SDNY Rules for the Division of Business Among District Judges, a

civil case must be designated for assignment to White Plains if:

i. The claim arose in whole or in major part in the Counties of Dutchess, Orange,
Putnam, Rockland, Sullivan, or Westchester (the “Northern Counties”) and at
least one of the parties resides in the Northern Counties; or

ii. The claim arose in whole or in major part in the Northern Counties and none of
the parties resides in this District.

A civil case may also be designated for assignment to White Plains if:

iii. | The claim arose outside this district and at least some of the parties reside in the
Northern Counties; or

iv. At least half of the parties reside in the Northern Counties.

Plaintiff alleges that he is a resident of the State of New York, but does not allege he
resides in the Northern Counties. Furthermore, plaintiff alleges both defendants possess
addresses in New York County at which they may be served. However, there is no indication
either that the claim arose in whole or in major part in the Northern Counties, or that any of the
parties reside in the Northern Counties.

Accordingly, by November 23, 2020 plaintiff’s counsel is directed to submit a letter to
the Court either acknowledging that this case should be transferred to Manhattan or explaining
why the case is properly designated for assignment to White Plains under Rule 18.

Dated: November 13, 2020
White Plains, NY
SO ORDERED:

 

Yu L. Briccetti
United States District Judge

 
